DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
Amendments to the abstract and title are accepted.

Response to Arguments
Applicant's arguments filed December 22, 2021 as they pertain to the art of Zeiss have been fully considered but they are not persuasive.
	Examiner’s understanding of the remarks filed December 22, 2021 appear to be directed to the measurement point selector, however Applicant’s claim is understood to correspond to the Zeiss guided progression analysis as show in Zeiss section 8 (see Zeiss beginning page 8-1).  Specifically, the computer system and software generates a set of baseline maps: total deviation and pattern deviation.  Zeiss’s pattern deviation map (see Zeiss Fig. 7.1) corresponds to Applicant’s MAP4 and is derived the same way as discussed in the claims - i.e. differences between the estimated threshold (PSV) and e.g. showing “possible progression” on the 4-18-2002 test at points corresponding to abnormal readings - i.e. readings of < 0.5%, < 1%, < 2%, < 5%).  Such points are less than the full field of 76 points. The measurement points having P values less than 5% being adjacent and continuously existing more than 3 points together (Zeiss Figs. 8.3, 8.4 - pattern deviation plots of baseline and subsequent tests). The selection of subsequent measurement points is controlled so that the abnormal measurement points are in order of the measurement points having the higher pattern deviation (Zeiss Fig. 8.4; page 8-10 - showing the progression at 11-20-2002 to be “Likely Progression” where the points are ordered by most consecutive P < 5% readings - i.e. solid triangle, half-filled triangle, open triangle).
	

    PNG
    media_image1.png
    917
    1142
    media_image1.png
    Greyscale







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “(e.g. 76)”, “(e.g. P < 5%)”, “(e.g. 3)”, “e.g. P < 1%)” the phrase "for example" (exempli gratia = for example) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	As to claim 3, the claim recites “excluding the measurement points from the abnormal measurement point group in the sectors to which the measurement points already belong” which is enclosed in parenthesis () and therefore is not considered to affect the scope of the claim (MPEP 608.01(m)).  It is unclear if the language is to be given patentable weight.  For purposes of compact prosecution, such limitations will be considered to not affect the scope of the claim.
	As to claim 5, the claim recites “according to claim 1 or 3”, however in the preliminary amendment filed January 23, 2020 there was no dependency on claim 3.  The amendment filed December 22, 2021 does not underline the current claim language and thus it is unclear if Applicant intended to re-include a dependency on 
	As to claim 5, the claim recites “the shorter distance from the region” which lacks antecedent basis.
	As to claim 5, the claim recites “the region of the measurement point already selected” which lacks antecedent basis.
	Claims 2-7 are rejected as dependent upon claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zeiss (Humphrey Field Analyzer II-i Series - User Manual; herein Zeiss; of record).
	As to claim 1, Zeiss teaches a perimeter capable of acquiring, as a threshold, a value corresponding to a response result of an examinee to a stimulus presented with various brightness (Zeiss Fig. 1.4; Introduction and Instrument Setup page 1-16), for measurement points of a fist number set across an entire visual field of the ocular fundus of a subject eye (Zeiss Fig. 5.1 page 5-2), displaying the threshold as a map image of a threshold testing result and storing the threshold in memory (Zeiss pages 5-13, 5-14), 
	the measurement points of a first number comprising a plural number of regions and the map showing the threshold at each measurement point in each corresponding region (Zeiss Fig. 6.1 page 6-5; Fig. 7.1 page 7-4)
total deviation; page 7-6 - software calculating/obtaining the age-corrected normal values at each point), 
	a pattern deviation calculator that obtains a difference between the estimated threshold obtained for each measurement point and the threshold of the subject eye actually measured as a pattern deviation (Zeiss Fig. 7.1 - total deviation, pattern deviation plots; page 7-6 - software determines the difference between age-corrected and each tested point and difference between total deviation and difference/adjustment for cataracts, small pupils, etc), 
	a probability map producer that obtains a P value representing the obtained pattern deviation for each measurement point as a probability variable, and generates a probability map image of a pattern deviation probability plot indicating the measurement points for the respective P values (Zeiss Fig. 7.1 - total deviation, pattern deviation plots probability symbols: < 5%, < 2%, <1%, 0.5%; page 7-6), 
	a measurement point selector that selects measurement points from abnormal measurement point groups to be used as subsequent measurement points until a prescribed number of points which is less than the first number (Zeiss Fig. 8.1; page 8-6 - full GPA report; Figs. 8.2, 8.3, 8.4 -  GPA software (measurement point selector) selects points e.g. baseline, multiple follow-ups, which have P < 5%, and include P < 1%), the abnormal measurement point group having measurement points having a P value that is a first prescribed value or lower and the regions of the measurement points pattern deviation plots of baseline and subsequent tests showing adjacent and continuously existing groups) and at least one measurement point of the abnormal point groups has the P value that is a second prescribed value or lower (Zeiss Fig. 8.4 - P < 2%, 1%, 0.5%) that is less than the first prescribed number (Zeiss Fig. 8.4 - each of which are < 5%).
	a memory that stores the subsequent measurement points selected through the measurement point selector (Zeiss Fig. 1.1 - implicit to computer), wherein the selection of the subsequent measurement points through the measurement point selector is controlled in such a way that the measurement points are selected from the measurement points comprising the abnormal measurement point groups in order of the measurement points having a higher pattern deviation (Zeiss Fig. 8.1, 8.2, 8.3 8.4 - progression analysis; measurement points displayed in order of (color of triangle) higher pattern deviation - i.e. darker triangle, ½ triangle, open triangle).

    PNG
    media_image1.png
    917
    1142
    media_image1.png
    Greyscale



	As to claim 2, Zeiss teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zeiss further teaches an input portion through which an identification code on the subject eye can be inputted (Zeiss Fig. 1.8 - keyboard, mouse; Page B-3 - touchscreen), an a re-inspection measurement point output that, when the identification code is inputted in the input portion, reads the subsequent measurement points for the subject eye corresponding to the identification code out of DOB, Name, ID, baseline 1, baseline 2; implicit to a computer storing the patient information and then retrieving and printing the information for subsequent tests to track progression).
	As to claim 4, Zeiss teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zeiss further teaches the prescribed number is 10 (Zeiss Fig. 8.1 - at least 10 measurement points are shown).
	As to claim 5, Zeiss teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zeiss further teaches wherein the measurement point selector has a map image selecting means (Zeiss Fig. 8.1, 8.2, 8.3, 8.4 -  GPA software), wherein when the number of selecting the subsequent measurement points through the measurement point selector does not reach the prescribed number, the map image selecting means selects the region of a measurement point having been not selected on the abnormal measurement point group in the probability map in order of the shorter distance from the region of measurement point already selected as the subsequent inspection measurement point (Zeiss Fig. 8.1, 8.4 - deviation from baseline, progression analysis; the necessary points have been selected and analyzed when deviating from the baseline)
	As to claim 6, Zeiss teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zeiss further teaches the measurement point selector selects, from the abnormal measurement point group in the probability map image, the measurement points in which at least a prescribed number of the regions of the measurement point having P value as probability variable that is 5% or lower are 
	As to claim 7, Zeiss teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Zeiss further teaches the measurement point selector selects, from the abnormal measurement point group in the probability map image, the measurement points in which at least three regions of the measurement points having P value as the probability variable that is 5% or lower as the subsequent measurement points, and the P value of at least one measurement point of the measurement points is 1% or lower (Zeiss Figs. 8.2, 8.3, 8.4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiss as applied to claim 1 above, and further in view of Ferreras et al. (Mapping Standard Automated Perimetry to the Peripapillary Retinal Nerve Fiber Layer in Glaucoma - herein Ferreras; of record).
	As to claim 3, Zeiss teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the memory stores a sector figure that shows sectors formed by dividing the visual field to be measured so as to correspond to a running direction of retina nerve fibers, and the measurement point selector has a sector extractor, the sector extractor reads and refers to the sector figure stored in the memory when the number of selecting subsequent measurement points through the 
	In the same field of endeavor Ferreras teaches a perimeter having a memory that stores a sector figure that shows sectors formed by dividing the visual field to be measured so as to correspond to a running direction of retina nerve fibers (Ferreras Fig. 2), and the measurement point selector has a sector extractor (Ferreras Fig. 2, Fig. 3; Table 4) the sector extractor reads and refers to the sector figure stored in the memory when the number of selecting subsequent measurement points through the measurement point selector does not reach the prescribed number (Ferreras Fig. 1; Tables 2-3; Fig. 2 - selecting measurement points (1-52) correlating to the perimeter/visual field and corresponding to sectors (Fig. 2 - 1, 2, 3, 4 ,5)), and extracts, from the measurement points (Ferreras Table 2, 3), the subsequent measurement points in the order of the lower pattern deviation until the extracted number of measurement points reaches the prescribed number (Ferreras Tables 2, 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the sector figure and sector extractor since, as taught by Ferreras, such elements are well known in the art for the purpose of establishing a map relating visual field test points to corresponding with retinal nerve fiber layers (RFNL) with OCT in patients with optic neuropathy (Ferreras page 3018 - Purpose).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 7, 2022